DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to Applicant’s amendment filed 3/23/22.
Terminal Disclaimer
The terminal disclaimer filed on 3/23/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10913853 and US 10646318 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding the above claims, the term “having a thickness of 1.5 mm or less” is not supported by the original disclosure and is deemed new matter which must be removed.  Specifically, the specification only supports a range of 0.025-1.5 mm, and not values below 0.025 mm, which is encompassed by the claims.  Deletion is required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, claim 1 requires a choice permitting the elastomer to be selected from olefin based elastomers including ethylene, propylene or butylene based elastomers.  However, claims 10 requires the elastomer to be propylene based.  Accordingly, in the embodiment where claim 1 is interpreted to encompass ethylene or butylene based elastomers, claim 10 is rendered indefinite, as it would contradict the base claim, and as it is unclear how the propylene based elastomer could otherwise be used in combination with the ethylene or butylene elastomers.  Clarification is required. 
Regarding claim 4, the term “at least 45 degrees C” is indefinite as the boundary of the range is indefinite.  For example, the claim essentially recites a range of 45 to infinity, which is a) indefinite as to what would or would not specifically be included therein, b) is not supported in the original disclosure and c) unclear how the device could even be produced to encompass such a range.  Clarification is required. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 15, the claim does not further limit the claim from which it depends, as claim 12 already recites that the TPE is a polyolefin.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 7-9, 11-15, 17-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanbara et al (JP2009/084326A) as evidenced by Kanbara et al (JP 2003/019240A; hereafter Kanbara ‘240) in view of Lewis et al (US 2010/0028829 A1), as evidenced by Conrad (“Styrene-Ethylene-Butylene-Styrene Thermoplastic Elastomer (SEBS)”, 2021).
Regarding claims 1-4, 7-9 and 11, Kanbara et al discloses a dental tray (e.g. mouth guard), comprising: a composition comprising greater than 40% and up to 95% by weight of a wax component and a thermoplastic elastomer blended with the wax component, wherein the composition is formed into a barrier layer (e.g. a sheet or wall or layer of formed mouth guard, see Kanbara abstract and machine translation, page 2, paragraphs 2, 5-8, 10-12 and page 3, paragraphs 2-3, 5 and 7), and wherein the thermoplastic elastomer component is an olefin based elastomer (see page 2, paragraph 5).  Kanbara et al additionally teaches wherein the wax comprises paraffin wax or microcrystalline wax (see page 2, paragraph 7 citing to waxes disclosed in Kanbara ‘240, which at page 2, paragraph 6 discloses the use of both paraffin and microcrystalline waxes; additionally see citations above of Kanbara teaching paraffin wax; per claims 2-3); wherein the dental tray is thermally stable to a temperature of at least 45 degrees C (Kanbara page 2, paragraphs 10 and 11 disclose softening at 150 degrees C; per claim 4); wherein the wax component is homogenously blended with the thermoplastic elastomer (see Kanbara, page 2, paragraphs 10 and page 3, paragraphs 2-3 ; per claim 7); wherein the thermoplastic elastomer is included in a range of 5% to less than 60% by weight (see Kanbara, page 2, paragraph 2; per claim 8); wherein the wax is included in a range of 50% to 93% by weight and the thermoplastic elastomer is included in a range of 7% to 50% by weight (see Kanbara, page 2, paragraph 2; per claim 9); and wherein a dental treatment composition is adjacent or impregnated within the barrier layer (see Kanbara, page 2, paragraph 8; antibacterial agent; per claim 11).  Kanbara, however, while disclosing the genus of olefin based thermoplastic elastomers, does not specifically teach that the olefin based elastomer is selected from the group consisting of ethylene, propylene and butylene based elastomers as required. 
Lewis et al, however, teaches a dental tray (100) formed at least in part from a butylene based polyolefin elastomer (see [0054]; SEBS TPE).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kanbara to specifically include Lewis’ butylene based polyolefin elastomer, as such modification would provide for optimized thermal stability, chemical resistance, abrasion resistance and comfort, improving fit and durability of the device (as evidenced by Conrad, see above).  Additionally, the Examiner notes that a prima facie case of obviousness exists between a disclosed genus and a species of that genus (see MPEP 2144.08).  
Regarding claims 12-15, according to a first interpretation, Kanbara discloses a dental treatment device, comprising: a strip (e.g. formed sheet of composition, see citations above) formed from a composition comprising a wax component and a thermoplastic elastomer component, wherein the wax component comprises greater than 40% and up to 95% by weight of the composition; and a dental treatment composition adjacent to or impregnated within the strip (see Kanbara, citations above), and wherein the thermoplastic elastomer component is an olefin based elastomer (see page 2, paragraph 5).  Kanbara additionally teaches wherein the wax component comprises at least one of paraffin or microcrystalline wax (see explanation above; per claim 13); wherein the strip is initially flat and sufficiently flexible to be placed over at least a portion of a user’s teeth (e.g. sheets are initially flat, and Kanbara’s sheet is capable of being used as such, as it is the same material, and disclosed to be flexible and malleable; see citations above; per claim 14); and wherein the thermoplastic elastomer comprises a polyolefin (see Kanbara, citations and explanation above; per claim 15).  Kanbara, however, while disclosing the genus of olefin based thermoplastic elastomers, does not specifically teach that the olefin based elastomer is selected from the group consisting of ethylene, propylene and butylene based elastomers as required. 
Lewis et al, however, teaches a dental tray/strip (100) formed at least in part from an butylene based polyolefin elastomer (see [0054]; SEBS TPE).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kanbara to specifically include Lewis’ butylene based polyolefin elastomer, as such modification would provide for optimized thermal stability, chemical resistance, abrasion resistance and comfort, improving fit and durability of the device (as evidenced by Conrad, see above).  Additionally, the Examiner notes that a prima facie case of obviousness exists between a disclosed genus and a species of that genus (see MPEP 2144.08).  
Regarding claims 17-18 and 20, Kanbara et al discloses a method of manufacturing a dental treatment device (e.g. sheet of material or mouth guard formed therefrom), comprising: blending (e.g. heated and kneaded, see citations above) a wax component and a thermoplastic elastomer component to form a composition comprising greater than 40% and up to 95% by weight of the wax component; and forming the composition into a dental treatment tray or strip that is sized and configured to be placed over at least a portion of a user's teeth (e.g. mouth guard or sheet, see citations and explanation above), and wherein the thermoplastic elastomer component is an olefin based elastomer (see page 2, paragraph 5).  Kanbara further discloses wherein the wax component comprises at least one of paraffin and microcrystalline wax (see Kanbara, citations and explanation above; per claim 18); and further comprising disposing a dental treatment composition on at least one region of the tray or strip (e.g. antibacterial agent incorporated therein, see Kanbara, citations above; per claim 20).  Kanbara, however, while disclosing the genus of olefin based thermoplastic elastomers, does not specifically teach that the olefin based elastomer is selected from the group consisting of ethylene, propylene and butylene based elastomers as required. 
Lewis et al, however, teaches a dental tray/strip (100) formed at least in part from an butylene based polyolefin elastomer (see [0054]; SEBS TPE).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kanbara to specifically include Lewis’ butylene based polyolefin elastomer, as such modification would provide for optimized thermal stability, chemical resistance, abrasion resistance and comfort, improving fit and durability of the device (as evidenced by Conrad, see above).  Additionally, the Examiner notes that a prima facie case of obviousness exists between a disclosed genus and a species of that genus (see MPEP 2144.08).  
Claims 5 and 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanbara et al in view of Lewis, as combined above, in view of Maurello (US 2014/0196725).
Regarding claim 5, Kanbara/Lewis discloses that the device is a dental tray (e.g. mouth guard) but does not explicitly teach that the tray comprises at least one sidewall and a bottom wall adjacent to and extending laterally from the at least one sidewall as required. 
Maurello, however, teaches a mouth guard which comprises at least one sidewall (vertical wall) and a bottom wall (horizontal wall) adjacent to and extending laterally from the at least one sidewall as required (see Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kanbara/Lewis to include Maurello’s mouth guard structure, as such modification would protect and contact the lateral and occlusal surfaces of the teeth, and provide necessary structure to support the mouth guard construction.  
Regarding claims 12-16, according to an alternate interpretation (e.g. embodiment of Kanbara which does not include the treatment composition impregnated within the strip), Kanbara discloses a dental treatment device, comprising: a strip formed from a composition comprising a wax component and a thermoplastic elastomer component, wherein the wax component comprises greater than 40% and up to 95% by weight of the composition, and wherein the TPE is an olefin based elastomer (see citations and explanations above; per claim 12); wherein the wax component comprises at least one of paraffin and microcrystalline wax (see citations and explanations above; per claim 13); wherein the strip is initially flat and sufficiently flexible to be placed over at least a portion of a user’s teeth (see citations and explanations above; per claim 14); wherein the thermoplastic elastomer comprises a polyolefin (see citations and explanations above; per claim 15); but does not teach wherein the device comprises a treatment composition adjacent to or impregnated within the strip in the form of a bleaching agent as required.  Additionally, Kanbara, however, while disclosing the genus of olefin based thermoplastic elastomers, does not specifically teach that the olefin based elastomer is selected from the group consisting of ethylene, propylene and butylene based elastomers as required. 
Lewis et al, however, teaches a dental tray/strip (100) formed at least in part from an butylene based polyolefin elastomer (see [0054]; SEBS TPE).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kanbara to specifically include Lewis’ butylene based polyolefin elastomer, as such modification would provide for optimized thermal stability, chemical resistance, abrasion resistance and comfort, improving fit and durability of the device (as evidenced by Conrad, see above).  Additionally, the Examiner notes that a prima facie case of obviousness exists between a disclosed genus and a species of that genus (see MPEP 2144.08).  
Maurello, however, teaches a mouth guard comprising strips of material (e.g. vertical or horizontal sidewalls) which can have a dental bleaching agent adjacent thereto (see [0010]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kanbara/Lewis to include Maurello’s dental bleaching adjacent disposed adjacent the strip, as such modification would allow for treatment of the teeth while the user wears the mouth guard for alternative purposes, shortening a necessary treatment time.  
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanbara in view of Lewis, as combined above, further in view of Nevada State Athletic Commission (“Mouth Guard Study”, 2008; hereafter Nevada).
Regarding claim 6, Kanbara/Lewis, as combined above, does not specifically disclose wherein the barrier layer (tray) has a thickness of 1.5 mm or less as required.  
Nevada, however, teaches that barrier layers in the form of trays for mouthguards, like the Kanbara device, should be formed with a minimum thickness of 1-1.5 mm (see page 7).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kanbara/Lewis to include Nevada’s thickness, as such modification would provide optimized protection and comfort for the user (see Nevada, pages 2 and 8).  
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanbara et al in view of Lewis, as combined above, further in view of McLean et al (US 2011/0171605 A1) and Nevada.
Regarding claim 19, Kanbara/Lewis teaches all the limitations of the claimed invention, including wherein the composition is heated and molded to form a strip (see citations above), but does not explicitly teach thermoforming, or wherein the tray has a thickness of 1.5 mm or less as required. 
McLean et al, however, teaches a similar dental treatment device which is formed by thermoforming (see [0105]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kanbara/Lewis to include McLean’s step of thermoforming, as such modification would make use of an old and well known shaping procedure and result in improved quality of fit and customization of the device on the patient’s teeth.  
Nevada, however, teaches that barrier layers in the form of trays for mouthguards, like the Kanbara device, should be formed with a minimum thickness of 1-1.5 mm (see page 7).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kanbara/Lewis/McLean to include Nevada’s thickness, as such modification would provide optimized protection and comfort for the user (see Nevada, pages 2 and 8).  
Claims 1-4, 7-15, 17-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanbara et al (JP2009/084326A) as evidenced by Kanbara et al (JP 2003/019240A; hereafter Kanbara ‘240) in view of Elkin et al (US 2012/0325224 A1), as evidenced by ExxonMobil (“Vistamaxx performance polymers, 2022).
Regarding claims 1-4, and 7-11, Kanbara et al discloses a dental tray (e.g. mouth guard), comprising: a composition comprising greater than 40% and up to 95% by weight of a wax component and a thermoplastic elastomer blended with the wax component, wherein the composition is formed into a barrier layer (e.g. a sheet or wall or layer of formed mouth guard, see Kanbara abstract and machine translation, page 2, paragraphs 2, 5-8, 10-12 and page 3, paragraphs 2-3, 5 and 7), and wherein the thermoplastic elastomer component is an olefin based elastomer (see page 2, paragraph 5).  Kanbara et al additionally teaches wherein the wax comprises paraffin wax or microcrystalline wax (see page 2, paragraph 7 citing to waxes disclosed in Kanbara ‘240, which at page 2, paragraph 6 discloses the use of both paraffin and microcrystalline waxes; additionally see citations above of Kanbara teaching paraffin wax; per claims 2-3); wherein the dental tray is thermally stable to a temperature of at least 45 degrees C (Kanbara page 2, paragraphs 10 and 11 disclose softening at 150 degrees C; per claim 4); wherein the wax component is homogenously blended with the thermoplastic elastomer (see Kanbara, page 2, paragraphs 10 and page 3, paragraphs 2-3 ; per claim 7); wherein the thermoplastic elastomer is included in a range of 5% to less than 60% by weight (see Kanbara, page 2, paragraph 2; per claim 8); wherein the wax is included in a range of 50% to 93% by weight and the thermoplastic elastomer is included in a range of 7% to 50% by weight (see Kanbara, page 2, paragraph 2; per claim 9); and wherein a dental treatment composition is adjacent or impregnated within the barrier layer (see Kanbara, page 2, paragraph 8; antibacterial agent; per claim 11).  Kanbara, however, while disclosing the genus of olefin based thermoplastic elastomers, does not specifically teach that the olefin based elastomer is selected from the group consisting of ethylene, propylene and butylene based elastomers as required. 
Elkin et al, however, teaches a dental tray (20) formed at least in part from a propylene based polyolefin elastomer (see [0047]; Vistamaxx).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kanbara to specifically include Elkins’ propylene based polyolefin elastomer, as such modification would provide for optimized toughness, softness, elasticity and flexibility improving fit and durability of the device (as evidenced by ExxonMobil, see above).  Additionally, the Examiner notes that a prima facie case of obviousness exists between a disclosed genus and a species of that genus (see MPEP 2144.08).  
Regarding claims 12-15, according to a first interpretation, Kanbara discloses a dental treatment device, comprising: a strip (e.g. formed sheet of composition, see citations above) formed from a composition comprising a wax component and a thermoplastic elastomer component, wherein the wax component comprises greater than 40% and up to 95% by weight of the composition; and a dental treatment composition adjacent to or impregnated within the strip (see Kanbara, citations above), and wherein the thermoplastic elastomer component is an olefin based elastomer (see page 2, paragraph 5).  Kanbara additionally teaches wherein the wax component comprises at least one of paraffin or microcrystalline wax (see explanation above; per claim 13); wherein the strip is initially flat and sufficiently flexible to be placed over at least a portion of a user’s teeth (e.g. sheets are initially flat, and Kanbara’s sheet is capable of being used as such, as it is the same material, and disclosed to be flexible and malleable; see citations above; per claim 14); and wherein the thermoplastic elastomer comprises a polyolefin (see Kanbara, citations and explanation above; per claim 15).  Kanbara, however, while disclosing the genus of olefin based thermoplastic elastomers, does not specifically teach that the olefin based elastomer is selected from the group consisting of ethylene, propylene and butylene based elastomers as required. 
Elkin et al, however, teaches a dental tray (20) formed at least in part from a propylene based polyolefin elastomer (see [0047]; Vistamaxx).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kanbara to specifically include Elkins’ propylene based polyolefin elastomer, as such modification would provide for optimized toughness, softness, elasticity and flexibility improving fit and durability of the device (as evidenced by ExxonMobil, see above).  Additionally, the Examiner notes that a prima facie case of obviousness exists between a disclosed genus and a species of that genus (see MPEP 2144.08).  
Regarding claims 17-18 and 20, Kanbara et al discloses a method of manufacturing a dental treatment device (e.g. sheet of material or mouth guard formed therefrom), comprising: blending (e.g. heated and kneaded, see citations above) a wax component and a thermoplastic elastomer component to form a composition comprising greater than 40% and up to 95% by weight of the wax component; and forming the composition into a dental treatment tray or strip that is sized and configured to be placed over at least a portion of a user's teeth (e.g. mouth guard or sheet, see citations and explanation above), and wherein the thermoplastic elastomer component is an olefin based elastomer (see page 2, paragraph 5).  Kanbara further discloses wherein the wax component comprises at least one of paraffin and microcrystalline wax (see Kanbara, citations and explanation above; per claim 18); and further comprising disposing a dental treatment composition on at least one region of the tray or strip (e.g. antibacterial agent incorporated therein, see Kanbara, citations above; per claim 20).  Kanbara, however, while disclosing the genus of olefin based thermoplastic elastomers, does not specifically teach that the olefin based elastomer is selected from the group consisting of ethylene, propylene and butylene based elastomers as required. 
Elkin et al, however, teaches a dental tray (20) formed at least in part from a propylene based polyolefin elastomer (see [0047]; Vistamaxx).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kanbara to specifically include Elkins’ propylene based polyolefin elastomer, as such modification would provide for optimized toughness, softness, elasticity and flexibility improving fit and durability of the device (as evidenced by ExxonMobil, see above).  Additionally, the Examiner notes that a prima facie case of obviousness exists between a disclosed genus and a species of that genus (see MPEP 2144.08).  
Claims 5 and 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanbara et al in view of Elkins, as combined above, in view of Maurello (US 2014/0196725).
Regarding claim 5, Kanbara/Elkins discloses that the device is a dental tray (e.g. mouth guard) but does not explicitly teach that the tray comprises at least one sidewall and a bottom wall adjacent to and extending laterally from the at least one sidewall as required. 
Maurello, however, teaches a mouth guard which comprises at least one sidewall (vertical wall) and a bottom wall (horizontal wall) adjacent to and extending laterally from the at least one sidewall as required (see Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kanbara/Elkin to include Maurello’s mouth guard structure, as such modification would protect and contact the lateral and occlusal surfaces of the teeth, and provide necessary structure to support the mouth guard construction.  
Regarding claims 12-16, according to an alternate interpretation (e.g. embodiment of Kanbara which does not include the treatment composition impregnated within the strip), Kanbara discloses a dental treatment device, comprising: a strip formed from a composition comprising a wax component and a thermoplastic elastomer component, wherein the wax component comprises greater than 40% and up to 95% by weight of the composition, and wherein the TPE is an olefin based elastomer (see citations and explanations above; per claim 12); wherein the wax component comprises at least one of paraffin and microcrystalline wax (see citations and explanations above; per claim 13); wherein the strip is initially flat and sufficiently flexible to be placed over at least a portion of a user’s teeth (see citations and explanations above; per claim 14); wherein the thermoplastic elastomer comprises a polyolefin (see citations and explanations above; per claim 15); but does not teach wherein the device comprises a treatment composition adjacent to or impregnated within the strip in the form of a bleaching agent as required.  Additionally, Kanbara, however, while disclosing the genus of olefin based thermoplastic elastomers, does not specifically teach that the olefin based elastomer is selected from the group consisting of ethylene, propylene and butylene based elastomers as required. 
Elkin et al, however, teaches a dental tray (20) formed at least in part from a propylene based polyolefin elastomer (see [0047]; Vistamaxx).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kanbara to specifically include Elkins’ propylene based polyolefin elastomer, as such modification would provide for optimized toughness, softness, elasticity and flexibility improving fit and durability of the device (as evidenced by ExxonMobil, see above).  Additionally, the Examiner notes that a prima facie case of obviousness exists between a disclosed genus and a species of that genus (see MPEP 2144.08).  
Maurello, however, teaches a mouth guard comprising strips of material (e.g. vertical or horizontal sidewalls) which can have a dental bleaching agent adjacent thereto (see [0010]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kanbara/Elkin to include Maurello’s dental bleaching adjacent disposed adjacent the strip, as such modification would allow for treatment of the teeth while the user wears the mouth guard for alternative purposes, shortening a necessary treatment time.  
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanbara in view of Elkin, as combined above, further in view of Nevada State Athletic Commission (“Mouth Guard Study”, 2008; hereafter Nevada).
Regarding claim 6, Kanbara/Elkin, as combined above, does not specifically disclose wherein the barrier layer (tray) has a thickness of 1.5 mm or less as required.  
Nevada, however, teaches that barrier layers in the form of trays for mouthguards, like the Kanbara device, should be formed with a minimum thickness of 1-1.5 mm (see page 7).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kanbara/Elkin to include Nevada’s thickness, as such modification would provide optimized protection and comfort for the user (see Nevada, pages 2 and 8).  
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanbara et al in view of Elkin, as combined above, further in view of McLean et al (US 2011/0171605 A1) and Nevada.
Regarding claim 19, Kanbara/Elkin teaches all the limitations of the claimed invention, including wherein the composition is heated and molded to form a strip (see citations above), but does not explicitly teach thermoforming, or wherein the tray has a thickness of 1.5 mm or less as required. 
McLean et al, however, teaches a similar dental treatment device which is formed by thermoforming (see [0105]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kanbara/Elkin to include McLean’s step of thermoforming, as such modification would make use of an old and well known shaping procedure and result in improved quality of fit and customization of the device on the patient’s teeth.  
Nevada, however, teaches that barrier layers in the form of trays for mouthguards, like the Kanbara device, should be formed with a minimum thickness of 1-1.5 mm (see page 7).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kanbara/Elkin/McLean to include Nevada’s thickness, as such modification would provide optimized protection and comfort for the user (see Nevada, pages 2 and 8).  
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanbara in view of Nevada.
Regarding claim 21, Kanbara et al discloses a dental treatment device (e.g. mouth guard), comprising: a composition comprising greater than 40% and up to 95% by weight of a wax component and a thermoplastic elastomer blended with the wax component, wherein the composition is formed into a barrier layer in the form of a tray (e.g. a sheet or wall or layer of formed mouth guard, see Kanbara abstract and machine translation, page 2, paragraphs 2, 5-8, 10-12 and page 3, paragraphs 2-3, 5 and 7), and a dental treatment composition adjacent to or impregnated within the barrier layer (see page 2, paragraph 8; antibacterial agent).  Kanbara does not specifically disclose wherein the barrier layer (tray) has a thickness of 1.5 mm or less as required.  
Nevada, however, teaches that barrier layers in the form of trays for mouthguards, like the Kanbara device, should be formed with a minimum thickness of 1-1.5 mm (see page 7).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kanbara to include Nevada’s thickness, as such modification would provide optimized protection and comfort for the user (see Nevada, pages 2 and 8).  
Response to Arguments
Applicant's arguments filed 3/23/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2022/0117865 teaches a similar elastomer based barrier layer.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772